BY THE COURT.
There was no issue here to try, and the court below erred m ordering the cause on to trial without; the verdict is a. nullity; 5 O. 277.
The court were also in error in refusing the motion in arrest, because not filed within its rule. Our courts have power only to make rules not repugnant to the law (29 O. I. 73); and the law provides (29 O. L. 72) that motions for new trial shall be first made, and if denied, the defendant may then move in arrest of judgment. In this case, the new trial was not denied until the second day after the verdict, and the defendant could not before move in arrest, without waiving his motion for a new trial, or violating the law; the rule must have been adopted inadvertently; it is of no effect when used to contravene the law.
The* judgment is reversed with costs, and the cause remanded to be reinstated and proceeded in.